Hon. Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street Denver, Colorado 80203
Dear Mrs. Buchanan:
I am writing in response to your letter requesting an attorney general's opinion on the question of the affiliation of write-in candidates in a primary election. You have requested our prompt and urgent attention to this question.
QUESTION PRESENTED AND CONCLUSION
Shall candidates for the primary election who file "Affidavit of Intent of Write In Candidate" be affiliated with their respective political parties for a period of one year prior to the primary election?
     Yes. It is my opinion that all write-in candidates in a party primary election must be affiliated with that party for twelve months preceding the primary election.
ANALYSIS
C.R.S. 1973, 1-14-203 provides that all candidates for nominations to be made at any primary election shall be placed upon the primary election ballot either by certificate of designation by assembly or by party petition. Additionally, C.R.S. 1973, 1-15-106(6) provides that votes at a primary may be counted for any other "eligible person" who has filed an affidavit of intent of write-in candidate pursuant to subsection (7) of that section. Subsection (6) further provides that,
     (I)f any voter writes on his party ballot . . . the name of any candidate who has not been affiliated with the political party for at least twelve months immediately preceding the date of the primary election as shown on the registration books of the county clerk and recorder, his vote for that office shall not be counted.
That section clearly presumes that an "eligible" write-in candidate in a party primary is a person who has been affiliated with the party for the twelve months preceding the primary.
It is important to note that, for write-in candidates, the twelve-month affiliation requirement is tolled by the election, and not by the filing of the affidavit of intent. In contrast, candidates designated by assembly or by party petition must be affiliated for twelve months prior to filing the certificate of designation or petition, respectively. See, C.R.S. 1973, 1-14-207(5) and 1-14-204(4).
SUMMARY
Write-in candidates for an office on a party primary election ballot, must be affiliated with that party for twelve months prior to the primary election.
Very truly yours,
                             J.D. MacFARLANE Attorney General
SECRETARY OF STATE ELECTIONS POLITICAL PARTIES
C.R.S. 1973, 1-14-203 C.R.S. 1973, 1-15-106(6) and (7) C.R.S. 1973, 1-14-207(5) C.R.S. 1973, 1-14-204(4)
SECRETARY OF STATE DEPT. Elections, Div. of
Write-in candidates in a primary election must be affiliated with a political party for twelve months.